DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Applicant’s Reply
The Office made a restriction requirement to the application on October 7, 2021 and the applicant has elected Species II, Fig. 3, claims 20, 22, and 24 without traverse. After carefully review, however, the Office has decided to withdraw the restriction requirement because it is found the elected claims 20, 22, 24 are broad version of claims 1, 21, 23 and see the discussion, as set forth below. The Office cordially apologizes for any inconvenience if applied.

Claim Objections
Claims 1-24 are objected to because of the following informalities: 
Claim 1 recites “one of the output audio signals” which should be -- one of the at least two output audio signals --  for clarification that “output audio signals” referred back to “at least two output audio signals” as recited in preamble of claim 1. Claims 2-19 are objected due to the dependencies to claim 1.
Claim 20 is objected for the at least similar reason as described in claim 1 above since claim 20 recited similar deficient feature as recited in claim 1.
Claim 21 is objected for the at least similar reason as described in claim 1 above since claim 21 recited similar deficient feature as recited in claim 1.
Claim 22 is objected for the at least similar reason as described in claim 1 above since claim 22 recited similar deficient feature as recited in claim 1.
Claim 23 is objected for the at least similar reason as described in claim 1 above since claim 23 recited similar deficient feature as recited in claim 1.
Claim 24 is objected for the at least similar reason as described in claim 1 above since claim 24 recited similar deficient feature as recited in claim 1.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-24 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. 10,839,812 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of claims of U.S. Patent No. 10,839,812 B2. The following is the comparison between claims of the instant application and conflicting claims of the U.S. Patent No. 10,839,812 B2:
Claims in the current application
Conflicting claims in U.S. Patent No. 10,839,812 B2
1. A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation, wherein the multi-channel audio decoder is configured to perform a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the output audio signals, wherein the multi-channel audio decoder is configured to determine a weight describing a contribution of the decorrelated signal in the weighted combination in dependence on the residual signal.

2. The multi-channel audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to determine the weight describing the contribution of the decorrelated signal in the weighted combination in dependence on the decorrelated signal.






3. The multi-channel audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to acquire upmix parameters on the basis of the encoded representation, and to determine the weight describing the contribution of the decorrelated signal in the weighted combination in dependence on the upmix parameters.

4. The multi-channel audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to determine the weight describing in the contribution of the decorrelated signal in the weighted combination such that the weight of the decorrelated signal decreases with increasing energy of the residual signal.

5. The multi-channel audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to determine the weight describing the contribution of the decorrelated signal in the weighted combination such that a maximum weight, which is determined by a decorrelated signal upmix parameter, is associated to the decorrelated signal if an energy of the residual signal is zero, and such that a zero weight is associated to the decorrelated signal if an energy of the residual signal weighted with a residual signal weighting coefficient is larger than or equal to an energy of the decorrelated signal, weighted with the decorrelated signal upmix parameter.




7. The multi-channel audio decoder according to claim 6, wherein the multi-channel audio decoder is configured to multiply the factor with a decorrelated signal upmix parameter, to acquire the weight describing the contribution of the decorrelated signal to one of the output audio signals.

8. The multi-channel audio decoder according to claim 6, wherein the multi-channel audio decoder is configured to compute the energy of the decorrelated signal, weighted using decorrelated signal upmix parameters, over a plurality of upmix channels and time slots, to acquire the weighted energy value of the decorrelated signal.

9. The multi-channel audio decoder according to claim 6, wherein the multi-channel audio decoder is configured to compute the energy of the residual signal, weighted using residual signal upmix parameters, over a plurality of upmix channels and time slots, to acquire the weighted energy value of the residual signal.


10. The multi-channel audio decoder according to claim 6, wherein the multi-channel audio decoder is configured to compute the factor in dependence on a difference between the weighted energy value of the decorrelated signal and the weighted energy value of the residual signal.

11. The multi-channel audio decoder according to claim 10, wherein the multi-channel audio decoder is configured to compute the factor in dependence on a ratio between a difference between the weighted energy value of the decorrelated signal and the weighted energy value of the residual signal, and the weighted energy value of the decorrelated signal.

12. The multi-channel audio decoder according to claim 6, wherein the multi-channel audio decoder is configured to determine weights describing contributions of the decorrelated signal to two or more output audio signals, wherein the multi-channel audio decoder is configured to determine a contribution of the decorrelated signal to a first output audio signal on the basis of the weighted energy value of the decorrelated signal and a first-channel 

13. The multi-channel audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to disable a contribution of the decorrelated signal to the weighted combination if a residual energy exceeds a decorrelator energy.

14. The multi-channel audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to compute two output audio signals ch1, ch2 according to

    PNG
    media_image1.png
    69
    340
    media_image1.png
    Greyscale
 wherein ch1 represents one or more time domain samples or transform domain samples of a first output audio signal, wherein ch2 represents one or more time domain samples or transform domain samples of a second output audio signal, wherein x.sub.dmx represents one or more time domain samples or transform domain samples of a downmix signal; wherein x.sub.dec represents one or more time domain samples or transform domain samples of a decorrelated signal; wherein x.sub.res represents one or more time domain samples or transform domain samples of a residual signal; wherein u.sub.dmx,1 represents a downmix signal 



17. The multi-channel audio decoder according to claim 1, wherein the audio decoder is configured to band-wisely determine the weight describing a contribution of the decorrelated signal in the weighted combination in dependence on a band-wise determination of weighted energy values of the residual signal.

18. The audio decoder according to claim 1, wherein the audio decoder is configured to determine the weight describing a contribution of the decorrelated signal in the weighted combination for each frame of the output audio signals.

19. The audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to variably adjust a weight describing a contribution of the residual signal in the weighted combination.

1. A multi-channel audio decoder for providing at least two output audio signals on 

14. The multi-channel audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to compute two output audio signals ch1, ch2 according to

    PNG
    media_image1.png
    69
    340
    media_image1.png
    Greyscale
 wherein ch1 represents one or more time domain samples or transform domain samples of a first output audio signal, wherein ch2 represents one or more time domain samples or transform domain samples of a second output audio signal, wherein x.sub.dmx represents one or more time domain samples or transform domain samples of a downmix signal; wherein x.sub.dec represents one or more time domain samples or transform domain samples of a decorrelated signal; wherein x.sub.res represents one or more time domain samples or transform domain samples of a residual signal; wherein u.sub.dmx,1 represents a downmix signal upmix parameter for the first output audio signal; wherein u.sub.dmx,2 represents a downmix signal upmix parameter for the second output audio signal; wherein u.sub.dec,1 represents a decorrelated signal 

15. The multi-channel audio decoder according to claim 14, wherein the multi-channel audio decoder is configured to compute the factor r according to 

    PNG
    media_image2.png
    49
    173
    media_image2.png
    Greyscale

or according to 

    PNG
    media_image3.png
    101
    286
    media_image3.png
    Greyscale

wherein E.sub.res(hb) or E.sub.res represents a weighted energy value of the residual signal x.sub.res for a frequency band hb.





16. The multi-channel audio decoder according to claim 15, wherein the multi-channel audio decoder is configured to compute the weighted energy value of the decorrelated signal according to 

    PNG
    media_image4.png
    44
    309
    media_image4.png
    Greyscale

wherein u.sub.dec designates a decorrelated signal upmix parameter for a frequency band hb, for a time slot ts and for an upmix channel ch, wherein x.sub.dec represents a time domain sample or transform domain 

    PNG
    media_image5.png
    41
    27
    media_image5.png
    Greyscale
designates a sum over upmix channels ch, and wherein 

    PNG
    media_image6.png
    40
    26
    media_image6.png
    Greyscale
designates a sum over me slots ts, wherein ∥.∥ designates a norm operator, wherein the multi-channel audio decoder is configured to compute the weighted energy value of the residual signal according to 

    PNG
    media_image7.png
    44
    300
    media_image7.png
    Greyscale

wherein u.sub.res designates a residual signal upmix parameter for a frequency band hb, for a time slot ts and for an upmix channel ch, wherein x.sub.res represents a time domain sample or transform domain sample of a decorrelated signal for a frequency band hb, for a time slot ts and for an upmix channel ch.

20. A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation, wherein the multi-channel audio decoder is configured to acquire one of the output audio signals on the basis of an encoded representation of a downmix signal, a plurality of encoded spatial parameters and an encoded representation of a residual signal, and wherein the multi-channel audio decoder is configured to blend between a parametric coding and a residual coding in dependence on the residual signal.













21. A method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: performing a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the output audio signals, wherein a weight describing a contribution of the decorrelated signal in the weighted combination is determined in dependence on the residual signal.

22. A method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: acquiring one of the output audio signals on the basis of an encoded representation of a downmix signal, a plurality of encoded spatial parameters and an encoded representation of a residual signal, wherein a blending is performed between a parametric coding and a residual coding in dependence on the residual signal.

23. A non-transitory digital storage medium having a computer program stored thereon to perform the method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: performing a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to 

24. A non-transitory digital storage medium having a computer program stored thereon to perform the method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: acquiring one of the output audio signals on the basis of an encoded representation of a downmix signal, a plurality of encoded spatial parameters and an encoded representation of a residual signal, wherein a blending is performed between a parametric coding and a residual coding in dependence on the residual signal, when said computer program is run by a computer. 

1. A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation, wherein the multi-channel audio decoder is configured to perform a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the output audio signals, wherein the multi-channel audio decoder is configured to determine a weight describing a contribution of the decorrelated signal in the weighted combination in dependence on the residual signal.

6. The multi-channel audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to 





21. A method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: performing a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the output audio signals, wherein a weight describing a contribution of the decorrelated signal in the weighted combination is determined in dependence on the residual signal.

6. The multi-channel audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to compute a weighted energy value of the decorrelated signal, weighted in dependence on one or more decorrelated signal upmix 





23. A non-transitory digital storage medium having a computer program stored thereon to perform the method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: performing a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the output audio signals, wherein a weight describing a contribution of the decorrelated signal in the weighted combination is determined in dependence on the residual signal, when said computer program is run by a computer.

6. The multi-channel audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to compute a weighted energy value of the decorrelated signal, weighted in dependence on one or more decorrelated signal upmix 

1. A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation, wherein the multi-channel audio decoder is configured to perform a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the output audio signals, wherein the multi-channel audio decoder is configured to determine a weight describing a contribution of the decorrelated signal in the weighted combination in dependence on the residual signal.


















1. A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation, wherein the multi-channel audio decoder is configured to perform a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the output audio signals, wherein the multi-channel audio decoder is configured to determine a weight describing a contribution of the decorrelated signal in the weighted combination in dependence on the residual signal.

14. The multi-channel audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to compute two output audio signals ch1, ch2 according to

    PNG
    media_image1.png
    69
    340
    media_image1.png
    Greyscale
 wherein ch1 represents one or more time domain samples or transform domain samples of a first output audio signal, wherein ch2 represents one or more time domain samples or transform domain samples of a second output audio signal, wherein x.sub.dmx represents one or more time domain samples or transform domain samples of a downmix signal; wherein x.sub.dec represents one or more time domain samples or transform domain samples of a decorrelated signal; wherein x.sub.res represents one or more time 



2. The multi-channel audio decoder according to claim 1, wherein the weight determinator is configured to acquire upmix parameters on the basis of the encoded representation, and to determine the weight describing the contribution of the decorrelated signal in the weighted combination in dependence on the upmix parameters.

3. The multi-channel audio decoder according to claim 1, wherein the weight determinator is configured to determine the weight describing in the contribution of the decorrelated signal in the weighted combination such that the weight of the decorrelated signal decreases with increasing energy of the residual signal.

4. The multi-channel audio decoder according to claim 1, wherein the weight determinator is configured to determine the weight describing the contribution of the decorrelated signal in the weighted combination such that a maximum weight, which is determined by a decorrelated signal upmix parameter, is associated to the decorrelated signal if an energy of the residual signal is zero, and such that a zero weight is associated to the decorrelated signal if an energy of the residual signal weighted with a residual signal weighting coefficient is larger than or equal to an energy of the decorrelated signal, weighted with the decorrelated signal upmix parameter.



6. The multi-channel audio decoder according to claim 5, wherein the weight determinator is configured to multiply the factor with a decorrelated signal upmix parameter, to acquire the weight describing the contribution of the decorrelated signal to one of the at least two output audio signals.

7. The multi-channel audio decoder according to claim 5, wherein the weight determinator is configured to compute an energy of the decorrelated signal, weighted using decorrelated signal upmix parameters, over a plurality of upmix channels and time slots, to acquire the weighted energy value of the decorrelated signal.

8. The multi-channel audio decoder according to claim 5, wherein the weight 

9. The multi-channel audio decoder according to claim 5, wherein the weight determinator is configured to compute the factor in dependence on a difference between the weighted energy value of the decorrelated signal and the weighted energy value of the residual signal.

10. The multi-channel audio decoder according to claim 9, wherein the weight determinator is configured to compute the factor in dependence on a ratio between a difference between the weighted energy value of the decorrelated signal and the weighted energy value of the residual signal, and the weighted energy value of the decorrelated signal.

11. The multi-channel audio decoder according to claim 5, wherein the weight determinator is configured to determine weights describing contributions of the decorrelated signal to two or more of the at least two output audio signals, wherein the weight determinator is configured to determine a contribution of the decorrelated signal to a first output audio signal on the basis of the weighted energy value of the decorrelated signal and a first-channel decorrelated signal upmix parameter, and wherein the weight determinator is configured to determine a contribution of the decorrelated signal to a second output audio 

12. The multi-channel audio decoder according to claim 1, wherein the weighted combiner is configured to disable a contribution of the decorrelated signal to the weighted combination if a residual energy exceeds a decorrelator energy.


13. The multi-channel audio decoder according to claim 1, wherein the weighting combiner is configured to compute two output audio signals ch1, ch2 of the at least two output audio signals according to 
    PNG
    media_image1.png
    69
    340
    media_image1.png
    Greyscale
 
wherein ch1 represents one or more time domain samples or transform domain samples of a first output audio signal of the at least two output audio signals, wherein ch2 represents one or more time domain samples or transform domain samples of a second output audio signal of the at least two output audio signals, wherein x.sub.dmx represents one or more time domain samples or transform domain samples of a downmix signal; wherein x.sub.dec represents one or more time domain samples or transform domain samples of the decorrelated signal; wherein x.sub.res represents one or more time domain samples or transform domain samples of the residual signal; wherein u.sub.dmx,1 represents a downmix signal upmix parameter for the first output audio signal; wherein u.sub.dmx,2 represents a downmix signal upmix parameter for the 

14. The multi-channel audio decoder according to claim 1, wherein the weight determinator is configured to band-wisely determine the weight describing a contribution of the decorrelated signal in the weighted combination in dependence on a band-wise determination of weighted energy values of the residual signal.

15. The audio decoder according to claim 1, wherein the weight determinator is configured to determine the weight describing a contribution of the decorrelated signal in the weighted combination for each frame of the output audio signals.

16. The audio decoder according to claim 1, wherein the weight determinator is configured to variably adjust a weight describing a contribution of the residual signal in the weighted combination.

17. A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation, comprising: a weighting combiner configured to perform a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the at least 

    PNG
    media_image1.png
    69
    340
    media_image1.png
    Greyscale

wherein ch1 represents one or more time domain samples or transform domain samples of a first output audio signal of the at least two output audio signals; wherein ch2 represents one or more time domain samples or transform domain samples of a second output audio signal of the at least two output audio signals; wherein x.sub.dmx represents one or more time domain samples or transform domain samples of a downmix signal; wherein x.sub.dec represents one or more time domain samples or transform domain samples of the decorrelated signal; wherein x.sub.res represents one or more time domain samples or transform domain samples of the residual signal; wherein u.sub.dmx,1 represents a downmix signal upmix parameter for the first output audio signal; wherein u.sub.dmx,2 represents a 

    PNG
    media_image2.png
    49
    173
    media_image2.png
    Greyscale

or according to 

    PNG
    media_image3.png
    101
    286
    media_image3.png
    Greyscale

wherein E.sub.dec(hb) or E.sub.dec represents a weighted energy value of the decorrelated signal x.sub.dec for a frequency band hb, and wherein E.sub.res(hb) or E.sub.res represents a weighted energy value of the residual signal x.sub.res for a frequency band hb.

18. The multi-channel audio decoder according claim 17, wherein the multi-channel audio decoder is configured to compute the weighted energy value of the decorrelated signal according to 

    PNG
    media_image4.png
    44
    309
    media_image4.png
    Greyscale

wherein u.sub.dec designates a decorrelated signal upmix parameter for a frequency band hb, for a time slot ts and for an upmix channel ch, wherein x.sub.dec represents a time domain sample or transform domain 

    PNG
    media_image5.png
    41
    27
    media_image5.png
    Greyscale
designates a sum over upmix channels ch, and wherein 

    PNG
    media_image6.png
    40
    26
    media_image6.png
    Greyscale
designates a sum over time slots ts, wherein ∥.∥ designates a norm operator, wherein the multi-channel audio decoder is configured to compute the weighted energy value of the residual signal according to 

    PNG
    media_image7.png
    44
    300
    media_image7.png
    Greyscale

wherein u.sub.res designates a residual signal upmix parameter for a frequency band hb, for a time slot ts and for an upmix channel ch, wherein x.sub.res represents a time domain sample or transform domain sample of a decorrelated signal for a frequency band hb, for a time slot ts and for an upmix channel ch.

1. A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation, comprising: a weighting combiner configured to perform a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the at least two output audio signals, wherein the downmix signal, the decorrelated signal and the residual signal are derived from the encoded representation; and a weight determinator configured to determine a weight describing a contribution of the decorrelated signal in the weighted combination in dependence on the residual signal; wherein the weight determinator is configured to determine the weight describing the contribution of the 

19. A method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: performing a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the at least two output audio signals, wherein the downmix signal, the decorrelated signal and the residual signal are derived from the encoded representation, wherein a weight describing a contribution of the decorrelated signal in the weighted combination is determined in dependence on the residual signal; wherein the weight describing the contribution of the decorrelated signal in the weighted combination is determined in dependence on the decorrelated signal, and wherein the method is performed using a hardware apparatus, or using a computer, or using a combination of a hardware apparatus and a computer.


20. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform a method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: performing a weighted combination of a downmix signal, a 










21. A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation, comprising: a weighting combiner configured to perform a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the at least two output audio signals, wherein the downmix signal, the decorrelated signal and the residual signal are derived from the encoded representation; a weight determinator configured to determine a weight describing a contribution of the decorrelated signal in the weighted combination in dependence on the residual signal; wherein the multi-channel audio decoder is configured to compute a weighted 

22. A method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: performing a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the at least two output audio signals, wherein the downmix signal, the decorrelated signal and the residual signal are derived from the encoded representation, wherein a weight describing a contribution of the decorrelated signal in the weighted combination is determined in dependence on the residual signal; wherein the method comprises computing a weighted energy value of the decorrelated signal, weighted in dependence on one or more decorrelated signal upmix parameters, and 

23. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform a method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: performing a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the at least two output audio signals, wherein the downmix signal, the decorrelated signal and the residual signal are derived from the encoded representation, wherein a weight describing a contribution of the decorrelated signal in the weighted combination is determined in dependence on the residual signal; wherein the method comprises computing a weighted energy value of the decorrelated signal, weighted in dependence on one or more decorrelated signal upmix parameters, and 

24. A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation, comprising: a weighting combiner configured to perform a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the at least two output audio signals, wherein the downmix signal, the decorrelated signal and the residual signal are derived from the encoded representation, and a weight determinator configured to determine a weight describing a contribution of the decorrelated signal in the weighted combination in dependence on the residual signal; wherein the weight determinator is configured to determine the weight describing the contribution of the decorrelated signal in the weighted combination in dependence on an energy of the decorrelated signal, wherein the weight determinator is configured to determine the energy of the decorrelated signal to which the weight describing the contribution of the decorrelated signal is applied; and wherein 

25. A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation, comprising: a weighting combiner configured to perform a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the at least two output audio signals, wherein the downmix signal, the decorrelated signal and the residual signal are derived from the encoded representation, and a weight determinator configured to determine a weight describing a contribution of the decorrelated signal in the weighted combination in dependence on the residual signal; wherein the weight determinator is configured to determine the weight describing the contribution of the decorrelated signal in the weighted combination in dependence on the decorrelated signal, wherein the weighting combiner is configured to compute two output audio signals ch1, ch2 according to

    PNG
    media_image1.png
    69
    340
    media_image1.png
    Greyscale

wherein ch1 represents one or more time domain samples or transform domain samples of a first output audio signal of the at least two output audio signals, wherein ch2 represents one or more time domain samples or transform domain samples of a second output audio signal of the at least two output audio signals, wherein x.sub.dmx represents one or more time domain samples 



Claims 1, 14, 20-24 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. 10,354,661 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of claims of U.S. Patent No. 10,354,661 B2. The following is the comparison between claims of the instant application and conflicting claims of the U.S. Patent No. 10,354,661 B2:

Conflicting claims in U.S. Patent No. 10,354,661 B2
1. A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation, wherein the multi-channel audio decoder is configured to perform a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the output audio signals, wherein the multi-channel audio decoder is configured to determine a weight describing a contribution of the decorrelated signal in the weighted combination in dependence on the residual signal.

14. The multi-channel audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to compute two output audio signals ch1, ch2 according to

    PNG
    media_image1.png
    69
    340
    media_image1.png
    Greyscale
 wherein ch1 represents one or more time domain samples or transform domain samples of a first output audio signal, wherein ch2 represents one or more time domain samples or transform domain samples of a second output audio signal, wherein x.sub.dmx represents one or more time domain samples or transform domain samples of a downmix signal; wherein x.sub.dec represents one or more time domain samples or transform domain samples of a decorrelated signal; wherein x.sub.res represents one or more time domain samples or transform domain samples of a residual signal; wherein u.sub.dmx,1 represents a downmix signal upmix parameter for the first output audio 

20. A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation, wherein the multi-channel audio decoder is configured to acquire one of the output audio signals on the basis of an encoded representation of a downmix signal, a plurality of encoded spatial parameters and an encoded representation of a residual signal, and wherein the multi-channel audio decoder is configured to blend between a parametric coding and a residual coding in dependence on the residual signal.





































21. A method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: performing a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the output audio signals, wherein a weight describing a contribution of the decorrelated signal in the weighted combination is determined in dependence on the residual signal.

14. The multi-channel audio decoder according to claim 1, wherein the multi-channel audio decoder is configured to compute two output audio signals ch1, ch2 according to

    PNG
    media_image1.png
    69
    340
    media_image1.png
    Greyscale
 wherein ch1 represents one or more time domain samples or transform domain samples of a first output audio signal, wherein ch2 represents one or more time domain samples or transform domain samples of a second output audio signal, wherein x.sub.dmx represents one or more time domain samples or transform domain samples of a downmix signal; wherein x.sub.dec represents one or more time domain samples or transform domain samples of a decorrelated signal; wherein x.sub.res represents one or more time domain samples or transform domain samples of a residual signal; wherein u.sub.dmx,1 represents a downmix signal upmix parameter for the first output audio signal; wherein u.sub.dmx,2 represents a downmix signal upmix parameter for the second output audio signal; wherein u.sub.dec,1 represents a decorrelated signal upmix parameter for the first output audio signal; wherein u.sub.dec,2 represents a decorrelated signal upmix parameter for the second output audio signal; wherein max represents a maximum operator; and wherein r represents a factor describing a weighting of the decorrelated signal in dependence on the residual signal.

22. A method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: acquiring one of the output audio signals on the basis of an encoded representation of a downmix signal, a plurality of encoded spatial parameters and an encoded representation of a residual 






































23. A non-transitory digital storage medium having a computer program stored thereon to perform the method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: performing a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire one of the output audio signals, wherein a weight describing a contribution of the decorrelated signal in the weighted combination is determined in dependence on the residual signal, when said computer program is run by a computer.

24. A non-transitory digital storage medium having a computer program stored thereon to perform the method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: acquiring one of the output audio signals on the basis of an encoded representation of a downmix signal, a plurality of encoded spatial parameters and an encoded representation of a residual signal, wherein a blending is performed between a parametric coding and a residual coding in dependence on the residual signal, when said computer program is run by a computer.










 



    PNG
    media_image1.png
    69
    340
    media_image1.png
    Greyscale
wherein output audio signal ch1 represents one or more time domain samples or transform domain samples of a first output audio signal of the at least two output audio signals, wherein output audio signal ch2 represents one or more time domain samples or transform domain samples of a second output audio signal of the at least two output audio signals, wherein x.sub.dmx represents one or more time domain samples or transform domain samples of the downmix signal; wherein x.sub.dec represents one or more time domain samples or transform domain samples of the decorrelated signal; wherein x.sub.res represents one or more time domain samples or transform domain samples of the residual signal; wherein u.sub.dmx,1 represents a downmix signal upmix parameter for the first output audio signal; wherein u.sub.dmx,2 represents a 


1. A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation, comprising: a weighting combiner configured to perform a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire two output audio signals ch1 and ch2 of the at least two output audio signals, and a weight determinator configured to determine a weight describing a contribution of the decorrelated signal in the weighted combination in dependence on the residual signal; wherein the weighting combiner is configured to compute the two output audio signals ch1, ch2 of the at least two output audio signals according to 

    PNG
    media_image1.png
    69
    340
    media_image1.png
    Greyscale
wherein output audio signal ch1 represents one or more time domain samples or transform domain samples of a first output audio signal of the at least two output audio signals, wherein output audio signal ch2 represents one or more time domain samples or transform domain samples of a second output audio signal of the at least two output audio signals, wherein x.sub.dmx represents 

2. A method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: performing a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire two output audio signal ch1 and ch2 of the at least two output audio signals, wherein a weight describing a contribution of the decorrelated signal in the weighted combination is determined in dependence on the residual signal; wherein the method comprises computing the two output audio signals ch1, ch2 of the at least two output audio signals according to

    PNG
    media_image1.png
    69
    340
    media_image1.png
    Greyscale
wherein output audio signal ch1 represents 


2. A method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: performing a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire two output audio signal ch1 and ch2 of the at least two output audio signals, wherein a weight describing a 

    PNG
    media_image1.png
    69
    340
    media_image1.png
    Greyscale
wherein output audio signal ch1 represents one or more time domain samples or transform domain samples of a first output audio signal of the at least two output audio signals, wherein output audio signal ch2 represents one or more time domain samples or transform domain samples of a second output audio signal of the at least two output audio signals, wherein x.sub.dmx represents one or more time domain samples or transform domain samples of the downmix signal; wherein x.sub.dec represents one or more time domain samples or transform domain samples of the decorrelated signal; wherein x.sub.res represents one or more time domain samples or transform domain samples of the residual signal; wherein u.sub.dmx,1 represents a downmix signal upmix parameter for the first output audio signal; wherein u.sub.dmx,2 represents a downmix signal upmix parameter for the second output audio signal; wherein u.sub.dec,1 represents a decorrelated signal upmix parameter for the first output audio signal; wherein u.sub.dec,2 represents a decorrelated signal upmix parameter for the second output audio signal; wherein max represents a maximum operator; and wherein r represents a factor describing a weighting of the decorrelated signal in dependence on the residual signal.


3. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method according to claim 2.
2. A method for providing at least two output audio signals on the basis of an encoded representation, the method comprising: performing a weighted combination of a downmix signal, a decorrelated signal and a residual signal, to acquire two output audio signal ch1 and ch2 of the at least two output audio signals, wherein a weight describing a contribution of the decorrelated signal in the weighted combination is determined in dependence on the residual signal; wherein the method comprises computing the two output audio signals ch1, ch2 of the at least two output audio signals according to

    PNG
    media_image1.png
    69
    340
    media_image1.png
    Greyscale
wherein output audio signal ch1 represents one or more time domain samples or transform domain samples of a first output audio signal of the at least two output audio signals, wherein output audio signal ch2 represents one or more time domain samples or transform domain samples of a second output audio signal of the at least two output audio signals, wherein x.sub.dmx represents one or more time domain samples or transform domain samples of the downmix signal; wherein x.sub.dec represents one or more time domain samples or transform domain samples of the decorrelated signal; wherein x.sub.res represents one or more time domain samples or transform domain samples of the residual signal; wherein u.sub.dmx,1 represents a downmix signal .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1-13, 17-19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuijers (US 20110096932 A1).
Claim 1: Schuijers teaches a multi-channel audio decoder (title and abstract, ln 1-3 and figs. 4-5) for providing at least two output audio signals (206 and 207 in figs. 4-5) on the basis of an encoded representation (including mono downmix signal 204, etc. in figs. 4-5), 
wherein the multi-channel audio decoder is configured to perform a weighted combination of a downmix signal (204 in fig. 4), a decorrelated signal (decorrelated mono downmix signal 341 in fig. 4) and a residual signal (a part of 311 in fig. 4 and signal 311 as 
wherein the multi-channel audio decoder is configured to determine a weight (the signal 322 in fig. 4 or scaling factor β’, para 62) describing a contribution of the decorrelated signal (controlling an amount of the signal 341 in the adder within the element 310 in fig. 4) in the weighted combination in dependence on the residual signal (through β equation 
    PNG
    media_image8.png
    42
    115
    media_image8.png
    Greyscale
, para 54, and d is a difference signal as the claimed residual signal, s is mono downmix signal).
Claim 21 has been analyzed and rejected according to claim 1 above.
Claim 2: Schuijers further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to determine the weight describing the contribution of the decorrelated signal in the weighted combination in dependence on the decorrelated signal (a factor α representing a relationship between the mono downmix signal s and the difference signal d as the claimed residual signal by 
    PNG
    media_image9.png
    33
    71
    media_image9.png
    Greyscale
because d = α*s and least square waveform matching, para 45-46; the weight factor β representing a relationship between the mono downmix signal s and the decorrelated signal ddec by the unit 340 in fig. 4; β is also obtained by 
    PNG
    media_image10.png
    41
    111
    media_image10.png
    Greyscale
, in order to make up energy loss of the predicted difference signal different from the difference signal at the encoder side, for enhancing the decoded difference signal, i.e., β = <s,ddec>*/<s,s> based on 
    PNG
    media_image9.png
    33
    71
    media_image9.png
    Greyscale
, para 14-16). 
Claim 3: Schuijers further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to acquire upmix parameters (1/2c, i.e., (1/2c)*β*s in the 
    PNG
    media_image11.png
    40
    212
    media_image11.png
    Greyscale
) on the basis of the encoded representation (including the encoded spatial parameters such as iid, icc, ipd in 
    PNG
    media_image12.png
    42
    206
    media_image12.png
    Greyscale
, para 41), and to determine the weight describing the contribution of the decorrelated signal in the weighted combination in dependence on the upmix parameters ((1/2c)*β*s above).
Claim 4: Schuijers further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to determine the weight describing in the contribution of the decorrelated signal in the weighted combination such that the weight of the decorrelated signal decreases with increasing energy of the residual signal (the decorrelated signal is aimed to the energy loss of the predicted difference signal, and thus, inherently, the lower loss, i.e., higher energy of the predicted difference signal as the claimed residual signal, the decrease of the produced decorrelated signal due to less makeup of the less energy loss of the predicted difference signal).
Claim 5: Schuijers further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to determine the weight describing the contribution of the decorrelated signal in the weighted combination such that a maximum weight, which is determined by a decorrelated signal upmix parameter, is associated to the decorrelated signal if an energy of the residual signal is zero, and such that a zero weight is associated to the decorrelated signal if an energy of the residual signal weighted with a residual signal weighting coefficient is larger than or equal to an energy of the decorrelated signal, weighted with the dec = dres according to 
    PNG
    media_image13.png
    32
    115
    media_image13.png
    Greyscale
 and 
    PNG
    media_image14.png
    33
    113
    media_image14.png
    Greyscale
, para 61; 1/2c as the claimed decorrelated signal upmix parameter).
Claim 6: Schuijers further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to compute a weighted energy value of the decorrelated signal, weighted in dependence on one or more decorrelated signal upmix parameters (1/2c, and (1/2c)*s for calculating the decorrelated signal energy via the unit 340 in fig. 4), and to compute a weighted energy value of the residual signal, weighted using one or more residual signal upmix parameters (1/2c, (1/2c)s also for calculating the difference signal energy via the unit 310 in fig. 3), in dependence on the weighted energy value of the decorrelated signal and the weighted energy value of the residual signal (determining β’ by 
    PNG
    media_image15.png
    42
    171
    media_image15.png
    Greyscale
para 62, and 
    PNG
    media_image16.png
    40
    112
    media_image16.png
    Greyscale
, para 54, 
    PNG
    media_image9.png
    33
    71
    media_image9.png
    Greyscale
, para 46 or β=<s,ddec>*/<s,s>), and to acquire the weight describing the contribution of the decorrelated signal to one of the output audio signals on the basis of the factor or to use the factor as the weight describing the 
Claim 7: Schuijers further teaches, according to claim 6 above, wherein the multi-channel audio decoder is configured to multiply the factor with a decorrelated signal upmix parameter, to acquire the weight describing the contribution of the decorrelated signal to one of the output audio signals (via (1/2c)*β*s in the 
    PNG
    media_image11.png
    40
    212
    media_image11.png
    Greyscale
and β’, para 62).
Claim 8: Schuijers further teaches, according to claim 6 above, wherein the multi-channel audio decoder is configured to compute the energy of the decorrelated signal, weighted using decorrelated signal upmix parameters, over a plurality of upmix channels and time slots, to acquire the weighted energy value of the decorrelated signal (<s, ddec>, the weight factor β representing a relationship between the mono downmix signal s and the decorrelated signal ddec by the unit 340 in fig. 4; β is also obtained by 
    PNG
    media_image10.png
    41
    111
    media_image10.png
    Greyscale
, in order to make up energy loss of the predicted difference signal different from the difference signal at the encoder side, for enhancing the decoded difference signal, i.e., β = <s,ddec>*/<s,s> based on 
    PNG
    media_image9.png
    33
    71
    media_image9.png
    Greyscale
, para 14-16, and the discussion in claim 2).
Claim 9: Schuijers further teaches, according to claim 6 above, wherein the multi-channel audio decoder is configured to compute the energy of the residual signal, weighted using residual signal upmix parameters (e.g., (1/2c)*sd in 
    PNG
    media_image11.png
    40
    212
    media_image11.png
    Greyscale
, para 
Claim 10: Schuijers further teaches, according to claim 6 above, wherein the multi-channel audio decoder is configured to compute the factor in dependence on a difference between the weighted energy value of the decorrelated signal and the weighted energy value of the residual signal (via 
    PNG
    media_image17.png
    44
    114
    media_image17.png
    Greyscale
and 
    PNG
    media_image18.png
    40
    167
    media_image18.png
    Greyscale
, <dres.cod, dres,cod> related to residual signal energy transmitted from the encoder, <dres, dres> is equivalent to <ddec,ddec> for accomplishing the makeup of the energy loss due to predicted difference signal by 
    PNG
    media_image19.png
    18
    75
    media_image19.png
    Greyscale
and 
    PNG
    media_image20.png
    16
    76
    media_image20.png
    Greyscale
in fig. 4).
Claim 11: Schuijers further teaches, according to claim 6 above, wherein the multi-channel audio decoder is configured to compute the factor in dependence on a ratio between a difference between the weighted energy value of the decorrelated signal and the weighted energy value of the residual signal, and the weighted energy value of the decorrelated signal (combination of 
    PNG
    media_image17.png
    44
    114
    media_image17.png
    Greyscale
with 
    PNG
    media_image18.png
    40
    167
    media_image18.png
    Greyscale
 and <s, s> is mono downmix signal energy which can be derived via the decorrelation signal and β’ in fig. 4, e.g., inherently, s = signal 341 or ddec/the signal 322 in fig. 4).
Claim 12: Schuijers further teaches, according to claim 6 above, wherein the multi-channel audio decoder is configured to determine weights (e.g., combination of β and α applied to the element 310 in fig. 4) describing contributions of the decorrelated signal to two or more output audio signals (the s*β’ for each channels 206 and 207 in fig. 4, para 62), wherein the multi-channel audio decoder is configured to determine a contribution of the decorrelated 
    PNG
    media_image11.png
    40
    212
    media_image11.png
    Greyscale
).
Claim 13: Schuijers further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to disable a contribution of the decorrelated signal to the weighted combination if a residual energy exceeds a decorrelator energy (having no loss of the predicted difference signal, i.e., the prediction difference signal completely replace the decorrelated mono downmix signal while no energy loss in the predicted difference signal, i.e., no need to make up due to no energy loss, i.e., no need decorrelated signal for makeup, para 18, and thus, the predicted difference signal is inherently greater than the decorrelated signal).
Claim 17: Schuijers further teaches, according to claim 1 above, wherein the audio decoder is configured to band-wisely determine the weight describing a contribution of the decorrelated signal in the weighted combination in dependence on a band-wise determination of weighted energy values of the residual signal (DFT the input audio signals and obtaining individual energy in a certain frequency band, para 38, i.e., band-wise determination of the 
Claim 18: Schuijers further teaches, according to claim 1 above, wherein the audio decoder is configured to determine the weight describing a contribution of the decorrelated signal in the weighted combination for each frame of the output audio signals (M/S encoding and decoding is performed in waveform match frame by frame, para 37).
Claim 19: Schuijers further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to variably adjust a weight describing a contribution of the residual signal in the weighted combination (the factor α multiplied by the mono domnmix audio signal s to generate predicted difference signal via element 310 and α is represented by the equation in para 48, and thus, variables iid, ipd, icc can be used to vary the quantity of the contribution of the difference signal to the output signals 206, 207 via the adders in 310, 330 in fig. 4).

Claims 20, 22, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindblom (US 20060190247 A1).
Claim 20: Lindblom teaches a multi-channel audio decoder (title and abstract, ln 1-8, fig. 2, details in figs. 4, 8) for providing at least two output audio signals (reconstructed 1st and/or 2nd m-channel signals in figs. 2, 4, 8) on the basis of an encoded representation, wherein the multi-channel audio decoder is configured to acquire one of the output audio signals (e.g., one of the 1st and the 2nd m-channel signals in figs. 2, 4, 8) on the basis of an encoded representation of a downmix signal (via downmix decoder 24 in fig. 2), a plurality of encoded st m-channel signal via intensity stereo decoder 40 upon direction parameter and mono downmix signal in fig. 4, para 58, i.e., parametric decoder) and a residual coding in dependence on the residual signal (to generate 2nd m-channel signal via M/S decoder 41 upon mono downmix signal and decoded residual signal as side channel in fig. 4, para 58; it is blending, i.e., mixing or combining, http://dictionary.sensagent.com/blend/en-en/, by the disclosed that the M/S decoding at frame-by-frame, para 4; the M/S decoding is in addition to the intensity stereo decoder 40, or one of the intensity decoding 40 and residual decoding 41, para 14; upon available transmission bandwidth resource, para 53).
Claim 22 has been analyzed and rejected according to claim 20 above.
Claim 24:  A non-transitory digital storage medium having a computer program stored thereon (computer readable medium having store a program code, para 94) to perform the method of claim 22 when said computer program is run by a computer (the program code is running on a computer results, para 94).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schuijers (above).
Claim 23: Schuijers teaches all the elements of claim 32, according to claim 29 above, including instructions (software, para 77; computer program product, para 1) and a processor (computer hardware, para 77) and method of claim 21 (the discussion in claims 1, 21 above), except a non-transitory computer-readable storage medium having a computer program stored thereon to perform the method of claim 21.
An Official Notice is taken that a non-transitory computer-readable storage medium having a computer program stored thereon to perform a method of audio signal processing including audio signal encoding and decoding, control, data transfer, etc., is notoriously well-known in the art before the effective filing date of claimed invention for benefits of utilizing advantages of powerful computer with benefits of being easier and cost-saving in updating, execution, controlling, debugging, reusing, upgrading, etc. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the non-transitory computer-readable storage medium having the computer program stored thereon to perform the method of audio signal processing including audio signal encoding and decoding, etc., as taught by the well-known in the art, to the computer program product and software with the computer, as taught by Schuijers, for the benefits discussed above.

The prior art (“MPEG Surround – The ISO/MPEG Standard for Efficient and Compatible Multichannel Audio Coding” by Jurgen Herre et al, J. of AES, Vol 56, No. 11, 2008, November, 

Examiner Comments

There are nonstatutory obviousness-type double patenting and formality issues in claims 1-24, but claims 14-16 would be allowable if a qualified terminal disclaimer is submitted to overcome the nonstatutory obviousness-type double patenting rejection of all related claims as set forth above, and further amendment is performed to overcome the formality issue as set forth above, AND if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654